DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-14 are objected to because of the following informalities:  
Claim 1 line 10: “signatures” should be changed to “signature” for consistency with lines 13, 15, and 17.
Claim 8 line 17: “signatures” should be changed to “signature” for consistency with lines 19, 21, 23, 24, and 25.
Claim 10 line 3: “comprises” should be deleted.
The remaining claims are dependent. Appropriate correction is required.

Drawings

The drawings are objected to because there are two Fig. 14s in the drawings filed 6/2/2020.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

INCORPORATION BY REFERENCE

Paras. [0052], [0059], and [0060] of the specification incorporate several documents by reference. Examiner requests Applicant to file copies of the incorporated documents, in order to understand what is being incorporated.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concepts without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites a method for authenticating a GNSS signal and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
during a subsequent earth orbit, determining whether a second broadcast self-identified as being from the particular GNSS satellite matches the GNSS IR signature associated with the particular GNSS satellite; and
 in response to determining that the second broadcast matches the GNSS IR signature, updating the GNSS IR signature at least in part using the second broadcast.

	These steps comprise mathematical manipulations and therefore fall within the mathematical concept grouping(s) of abstract ideas enumerated in the 2019 PEG. 
Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites:
receiving, by a fixed, stationary GNSS receiver at a geographic location, a first broadcast from a particular GNSS satellite during a particular earth orbit; 
determining identifying information for the particular GNSS satellite according to GNSS satellite communication protocols; 
measuring line of sight and reflected signal strengths of the first broadcast of the particular GNSS satellite during a portion of the particular earth orbit to detect multipath variations that are characteristic for the geographic location; and
creating a GNSS interferometric reflectometry (IR) signatures associated with the particular GNSS satellite based on the measured broadcast.

These steps comprise the insignificant extra-solution activity of data gathering and therefore do not integrate the judicial exception into a practical application of the exception.

Claim 1 further recites:
in response to determining that the second broadcast does not match the GNSS IR signature, generating an alert indicating spoofing of the particular GNSS satellite.

This step, if required by the method, would integrate the abstract idea into the practical application of identifying and generating an alert indicating spoofing of a GNSS satellite. However, the broadest reasonable interpretation of method claim 1 requires Ex parte Schulhauser.

 	Step 2B – Inventive Concept
	As discussed in Step 2A above, the additional elements recited in claim 1 include the insignificant extra-solution activity of data gathering and therefore do not integrate the abstract idea into a practical application. The question in Step 2B is whether these elements amount to significantly more than the abstract idea itself, i.e. do they amount to an inventive concept. 
	The additional elements create a GNSS-IR signature based on a received GNSS broadcast:
receiving, by a fixed, stationary GNSS receiver at a geographic location, a first broadcast from a particular GNSS satellite during a particular earth orbit; 
determining identifying information for the particular GNSS satellite according to GNSS satellite communication protocols; 
measuring line of sight and reflected signal strengths of the first broadcast of the particular GNSS satellite during a portion of the particular earth orbit to detect multipath variations that are characteristic for the geographic location; and
creating a GNSS interferometric reflectometry (IR) signatures associated with the particular GNSS satellite based on the measured broadcast
Creating a GNSS-IR signature is merely well-understood, routine, conventional activity. See Applicant’s specification para. [0028]:


    PNG
    media_image1.png
    293
    666
    media_image1.png
    Greyscale

These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an invention concept, and claim 1 is not patent eligible.

Claims 2 and 5-7 recite details of the mathematical manipulations recited in claim 1 and therefore do not integrate the abstract idea into a practical application or add significantly more.

Claims 3 and 4 recite further data gathering steps using antenna structures that appear to be merely well-understood, routine, conventional activity (see para. [0028]) 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 line 1, “the GNSS IF signatures” lack clear antecedent basis in the claim. The claim refers previously only to a single signature (claim 1 lines 13, 15, 17).

Regarding claims 5 and 12, it is unclear what it means by “using a validation detector algorithm that results in a difference between a square of the GNSS IR signature and a square of the measurement of the second broadcast both as a function of a specific altitude of the particular GNSS satellite above a local horizon normalized by 

Regarding claims 6-7 and 13-14, it is unclear what it means to use “a binary hypothesis evaluation function to set a detection threshold using a likelihood cost function minimum for unspoofed and spoofed conditions to meet a predetermined false alarm rate.” The specification does not describe the binary hypothesis evaluation function or the likelihood cost function minimum or how to use these to set a detection threshold. It is unclear how the detection threshold is set.

Regarding claim 8 line 3, “the at least one GNSS antenna” lacks antecedent basis in the claim. The claim refers previously only to “a first GNSS antenna” (line 3).

Regarding claim 9 lines 2-3, “the GNSS IF signatures” lack clear antecedent basis in the claim. The claim refers previously only to a single signature (claim 8 lines 19, 21, 23, 24, and 25).

Regarding claim 10 lines 4-5, “the geographic location having a surrounding area that prevents accumulation of pooling water that acts as a contributing reflective surface” lacks clear antecedent basis in the claim.



The remaining claims are dependent.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougan (US 10,024,975) in view of Admitted Prior Art (Applicant’s specification para. [0028]).

Regarding claim 1, Dougan teaches [NOTE: limitations not taught by Dougan are lined through] a method for authenticating a global navigation satellite system (GNSS) signal, the method comprising: 

determining identifying information for the particular GNSS satellite according to GNSS satellite communication protocols (7:57-63 “identity of the satellite”); 
measuring line of sight and reflected signal strengths of the first broadcast of the particular GNSS satellite during a portion of the particular earth orbit to detect multipath variations that are characteristic for the geographic location (2:56-61; 8:1-5; both line of sight and reflected signal strengths are inherently measured); 
creating a GNSS the one or more satellites” at 9:24-26); 
during a subsequent earth orbit, determining whether a second broadcast self-identified as being from the particular GNSS satellite (“Generate a new flat heat map” 901, Fig. 9; 11:52-56; 8:64-67) matches the GNSS 

in response to determining that the second broadcast does not match the GNSS 
Dougan does not:
(1) explicitly teach that the GNSS signature is an interferometric reflectometry (IR) signature. Dougan’s signature (heat map 700, Fig. 7) provides the same 
However, in case Applicant disagrees, para. [0028] of Applicant’s specification makes clear that GNSS-IR signatures are well known. See especially “[t]here is significant literature on the analysis and derivation of global navigation satellite system (GNSS) interferometric reflectometry (GNSS-IR) in remote sensing applications and multipath environment mapping”. 
If not implicit to Dougan, it would have been obvious to modify Dougan by using GNSS-IR signatures because it is a well-known method of collecting the data Dougan requires to create heat map 700 that could be used with predictable results.
(2) teach “in response to determining that the second broadcast matches the GNSS IR signature, updating the GNSS IR signature at least in part using the second broadcast”. Dougan merely teaches that “if no problem is detected in step 909, then the GNSS receiver analysis system 100 may proceed back to step 901 for continued analysis” (12:52-55).
However the broadest reasonable interpretation of the claim requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The step of updating the GNSS IR signature is not required to be performed unless it is determined that the second broadcast matches the GNSS IR signature. The broadest reasonable Ex parte Schulhauser.
Nonetheless, in the case where the second broadcast matches the GNSS IR signature, it would have been obvious to use the data from said broadcast by including it in the average GNSS signature in order to improve the statistical quality of the GNSS IR signature. 

Regarding claim 3, Dougan does not teach using two antennas positioned at the geographic location on masts of different heights to mitigate reflective effects of precipitation on a surrounding area. However, para. [0028] of Applicant’s specification makes clear that the claimed spoofing detection method “improves upon existing GNSS receiver/antenna hardware, software and infrastructure (to include processing of real-time data streams) without requiring additional or new hardware”. This is taken as an admission that the structural details of the antenna arrangement, in particular the use of two antennas positioned at the geographic location on masts of different heights to mitigate reflective effects of precipitation, were not invented by Applicant but are well-known in the art. It would have been obvious to modify Dougan in view of Applicant’s admission because Dougan’s stationary GNSS receiver must be implemented somehow, and a receiver with two antennas as claimed is a well-known solution that could be used with predictable results and further has the advantage of mitigating reflective effects of precipitation.

 It would have been obvious to modify Dougan in view of Applicant’s admission because Dougan’s stationary GNSS receiver must be implemented somehow, and a receiver with one antenna positioned to prevent accumulation of pooling water is a well-known solution that could be used with predictable results and further has the advantage of preventing accumulation of pooling water that acts as a contributing reflective surface.

Regarding claim 8, in addition to what has already been discussed with respect to claim 2, Dougan teaches the GNSS antenna, GNSS receiver, memory, and controller in Fig. 5 and 8:27-43. Regarding the mast, such is considered admitted prior art for the same reasons discussed above with respect to claim 3. It would have been obvious to modify Dougan in view of Applicant’s admission because Dougan’s stationary GNSS receiver must be implemented somehow, and a receiver with an antenna mounted on a mast is a well-known solution that could be used with predictable results and further has the advantage of providing height over reflective surfaces.

Claims 10 and 11 are rejected for the same reasons discussed above with respect to claims 3 and 4.


Claims 2, 5-7, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dougan (US 10,024,975) in view of Admitted Prior Art (Applicant’s specification para. [0028]) as applied to claims 1 and 8 above, and further in view of OFFICIAL NOTICE.

Regarding claim 2, Dougan teaches that the GNSS IF signature comprises combining results of multiple broadcasts using an average (9:24-40), which would have the result of smoothing the signature and mitigating spurious noise. Dougan does not teach a moving average. However Examiner takes official notice that a moving average is a well-known statistical calculation. It would have been obvious to modify Dougan by using a moving average because it is a simple substitution of one known type of average for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claims 5-7, the claim limitations have been rejected under 35 U.S.C. 112(b) as indefinite and under 112(a) for lack of written description. For purposes of this rejection, Examiner will assume that the statistical methods referenced in the claims are well-known in the art. As Dougan does not provide any detail regarding how the determination of whether the second broadcast matches the GNSS IR signature is made, it would have been obvious to further modify Dougan by using the claimed methods to determine a match because they must be implemented somehow and the claimed methods are well-known and could be used with predictable results. Examiner will reevaluate the claims in view of Applicant’s response.

.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dickman (US 8,934,859) teaches a method for detecting GNSS signal spoofing comprising determining whether a power spectral density (PSD) of a received signal matches a baseline PSD (abstract, Fig. 7). 
Johnston (US 10,545,246) teach a method for detecting GNSS signal spoofing comprising matching C/No signatures of received GNSS signals (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSI J GALT/Primary Examiner, Art Unit 3648